This is an appeal by the defendant, city of Appleton, from a judgment of the municipal court of Outagamie county, entered June 9, 1949, awarding damages to the plaintiff and respondent for injuries which he sustained from a fail upon a sidewalk across city property. The action was commenced November 3, 1948. Trial was by jury.
The issue on appeal is whether there was evidence sufficient to take the case to the jury that the city was negligent in its care of a sidewalk and whether such negligence caused the plaintiff's injuries.
Plaintiff fell on the defendant's sidewalk February 9, 1948, and broke his leg. The sidewalk is concrete and there is no claim of any defect in its construction. It extends along one side of an athletic field owned by the city and known as Goodland Field. There is little dispute in the evidence. The jury found the sidewalk had an accumulation of ice and snow for a period of at least three weeks; it was rough and uneven so as to be an obstruction to public travel and dangerous to pedestrians and this condition had existed for so long that the city knew or should have known of such defect and was negligent in failing to maintain the sidewalk properly. It found such failure was a proximate cause of the injury and the accumulation of ice and snow on the walk was a proximate cause of the injury and that the plaintiff exercised due care.
The plaintiff passed over this section of sidewalk daily and was thoroughly familiar with its condition. No one was with him when he fell and his is the only testimony concerning the accident itself. He said that where he fell there was rough, uneven, ridged ice underneath the snow; there were drifts across the sidewalk varying from four to fifteen inches of snow, which had been accumulating all winter; there was ten to fourteen inches of snow around him where he fell; *Page 165 
he stepped in the loose snow which caused him to lose his balance; he slipped on the rough, ridged ice and went down, he did not trip.
It was not disputed that the sidewalk was plowed after the last preceding snow storm on January 15th and was not plowed again until after the accident. The plow did not remove the ice and left considerable snow on top of it. Snow drifted in the area in every wind, was tramped down into a path, melted, froze, and repeated the process. Complaints had been made to the city officials because of the condition before the accident.
The question is whether this case is ruled by Hyerv. Janesville (1898), 101 Wis. 371,77 N.W. 729, and Steele v. Chippewa Falls (1935), 217 Wis. 1,258 N.W. 181, which are the two most recent of our decisions on the subject which have been cited to us. In the former there was a verdict for plaintiff, judgment upon it, and on appeal the judgment was reversed. The complaint alleged that the sidewalk was covered with ridges of ice and snow against one of which the plaintiff struck her foot, causing her to fall. There were other allegations concerning notice to or knowledge by the city of the condition of the walk. Plaintiff testified that while she was walking on the walk she suddenly fell backward, striking first on her hips and then on the back of her head. The proof was that snow had accumulated from frequent falls to a depth of about two inches which had become softened by a thaw and then turned to ice with footprints indented therein. The court, page 376, held that if the fail was caused by the mere slippery condition of the walk the city was not liable but if she fell because her feet came in contact with an obstruction the action would lie. *Page 166 
There was no evidence as to which had occurred and the jury was not permitted to guess,
In Steele v. Chippewa Falls, supra, ice and snow accumulated and a sloping sidewalk became very rough and slippery. It stayed that way for a long time. The trial court directed a nonsuit against plaintiff who had fallen, saying (pp. 3, 4): "`Undoubtedly it was dangerous and perhaps very dangerous in walking down hill on that slippery sidewalk, but that is one of the dangers that pedestrians have to contend with.'" The supreme court sustained the trial court and added (p. 4): "There is no evidence in the case from which an inference could be drawn that the plaintiff stubbed her toe, caught her heel, or fell for any other reason than that she slipped upon a glary uneven surface caused wholly by natural conditions."
In the instant case, Mr. Thomas testified he slipped; he slipped on top of the ridge where it was slippery; he did not trip.
It should be added that Mr. Thomas and those of his witnesses who spoke to the point testified that because of the topography of the place snow drifted over the walk continually. Thus his witness Manier said it gets drifted with the least little wind. Mrs. Manier said there is always considerable drifting from that large open space (Goodland Field). Mr. Schumacher said the snow would drift in. Mr. McHugh said the sidewalk was slippery in spots, snow would drift across and you could not see those spots. As summarized in the appendix: "There was sure a lot drifted. Goodland Field, if there is any wind you can go out and shovel six to eight inches off. It takes a light wind to drift it there . . . . On February 9th, . . . the condition of the sidewalk was bad . . . . I don't know whether the snow came from drifting across the field or from a snowfall." Mr. Bauer testified to drifting. So did Mr. De Witt. And Mr. Thomas said regardless of what way the wind blew, it drifted that snow. *Page 167 
No one, of course, can say how long it will take a drift to form across a walk. Given the presence of snow in the area, it depends on wind and weather, and plaintiff and his witnesses proved that the slightest wind made snowdrifts here. It would be an unreasonable burden to require the city to maintain the sidewalk free from drifts under such conditions and it would be pure speculation to assert that a drift removed in the afternoon would not be back the next morning.
Upon the record in this action and on the authority of the two cases cited herein, the judgment must be reversed.
By the Court. — Judgment reversed with directions to dismiss plaintiff's complaint.